949 F.2d 378
CABLE NEWS NETWORK, INC., Plaintiff-Appellee,v.VIDEO MONITORING SERVICES OF AMERICA, INC., Defendant-Appellant.
No. 90-8798.
United States Court of Appeals,Eleventh Circuit.
Dec. 3, 1991.

Christopher P. Bussert, Jerre B. Swann, Kilpatrick & Cody, Atlanta, Ga., Daniel J. Goldstein, Bruce P. Keller, Debevoise & Plimpton, New York City, for defendant-appellant.
David Nimmer, Kenneth A. Liebman, Robert Aldisert, Irell & Manella, Los Angeles, Cal., June Ann Sanders, William N. Withrow, Jr., Troutmen, Sanders, Lockerman & Ashmore, Atlanta, Ga., for plaintiff-appellee.
Francis D. Landrey, Charles S. Sims, Jon A. Baumgarten, Carole E. Handler, Proskauer, Rose, Goetz & Mendelsohn, New York City, Washington, D.C., Los Angeles, Cal., for amicus.
Peter C. Canfield, Dow, Lohnes & Albertson, Atlanta, Ga., Sheila F. Anthony, Diane M. Morse, Arnold P. Lutzker, Dow, Lohnes & Albertson, Washington, D.C., for amicus curiae A.H. Belo Corp.
Appeal from the United States District Court for the Northern District of Georgia;  J. Owen Forrester, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 4, 1991, 11th Cir., 1990, 940 F.2d 1471)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.